308 S.W.3d 262 (2010)
Alfred A. JOHNSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93106.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
*263 Maleaner Harvey, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Alfred A. Johnson (Movant) appeals from the denial of his Rule 24.035 motion for postconviction relief (PCR Motion) without an evidentiary hearing. Movant pleaded guilty to three counts of first-degree robbery, in violation of Section 569.020[1]; four counts of armed criminal action, in violation of Section 571.015, one of count attempted robbery, in violation of Sections 569.020 and 564.011, and one of count misdemeanor theft, in violation of Section 570.030, RSMo 2003 Cum.Supp.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court's denial of the PCR Motion is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.